DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 33; and added new claims 54 and 55 on 11/11/2022. 

Response to Arguments
Applicant's arguments are primarily drawn to the newly amended claims. The rejection previously presented has been revised to address the newly amended limitation. 

Applicant also argues Mark and Gordon are silent regarding the concept of using a heat balance in localized regions to print parts. Applicant explains minimum return time can become an issue due to build-up in the part caused by a high frequency of passes where beads of material re extruded proximate or on each other or due to the small features of the part.
	While Examiner concurs Mark and Gordon does not teach performing the steps of preheating, extruding, and cooling in rapid cyclic fashion in less than ten seconds, Gordon teaches preheating, extruding, and cooling and parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099]. 

One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material as taught by Gordon. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Page in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than ten seconds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 33-43, 45, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Page (PG-PUB 2015/0266244) in view of Gordon (PG-PUB 2016/0207263). 
Regarding claim 33, Page teaches a process of printing a part with an additive manufacturing system, comprising:
providing a first portion of the part formed of a thermoplastic material in a series of adhered layers (Figure 4C, items 404), wherein the first portion includes an outer surface that is at a temperature below a material-specific temperature [0071]-[0072] and
extruding thermoplastic material onto the outer surface of the first portion of the part across the plurality of layers to form a newly extruded road wherein the newly extruded road forms a contact edge for printing a second portion of the part (Figure 4C, items 408 and [0073]). 


Page does not teach:
 actively pre-heating the outer surface of the first portion of the part across
a plurality of adhered layers and along an upcoming tool path to the temperature at or above a material-specific bonding temperature and below a degradation temperature of the thermoplastic material; 
extruding thermoplastic material onto the outer surface of the first portion of the part across the plurality of ]avers and along the pre-heated tool path to form a newly
extruded road wherein the new Iv extruded road forms a contact edge for printing a
second portion of the part while the temperature along the pre-heated tool path
remains at or above the material-specific bonding temperature and below the
degradation temperature, wherein the additional thermoplastic is the same as or
different from the thermoplastic material forming the first portion of the part,
thereby forming the newly extruded road bonded to the first portion of the part
that becomes the second portion of the part; and
	actively cooling the newly extruded road to remove the heat imparted by the preheating step and the extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region, wherein the steps of actively preheating, extruding and actively cooling are performed in a rapid cyclic fashion in less than ten seconds, and wherein performing said steps of actively preheating and actively cooling in such rapid cyclic fashion results in increased interlayer adhesion between the newly extruded road and the first portion of the part.

Gordon teaches a method of printing a 3D part with an additive manufacturing system comprising: 
providing a first portion of the part formed of a thermoplastic material [0022];
actively pre-heating the outer surface of the first portion to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the thermoplastic material [0033]-[0035], [0037]; and
extruding thermoplastic material onto the outer surface of the first portion of the part along the pre-heated tool path to form a newly extruded road, wherein the additional thermoplastic material is identical to the thermoplastic material forming the first portion of the part; and 
actively cooling the newly extruded road to remove heat imparted by the preheating step and the extruding step such that a thermally stable temperature is localized in a region of the newly extruded road is reached [0066], [0070], and [0074].
	
While Gordon does not explicitly teach actively cooling the newly extruded road to remove heat imparted by the preheated step and the extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region, given that the method of active cooling by utilizing a cooling fluid is identical to the instant method of active cooling, the active cooling step of Gordon would have removed heat imparted by the preheating and extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region. 

Gordon teaches pre-heating a targeted portion may improve the properties, including strength, of the 3D printed objects due to improved interlayer bonding [0016]. 

	Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].

	Both Page and Gordon are drawn to the same field of endeavor pertaining to filament-based additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the printing technique of Page with the printing technique of Gordon in order to improve the interlayer bonding of the layers of the printed object and, therefore, the strength of printed object. 

	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Page in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than ten seconds. 
	Given that the process of Page in view of Gordon is identical to the claimed process, the process of Page in view of Gordon would also present increased interlayer adhesion between the newly extruded road and first portion of the part. 


Regarding claim 34, Page in view of Gordon teaches the process as applied to claim 33. 

Page in view of Gordon does not explicitly teach preheating, extruding, and cooling is performed in less than five seconds. 

Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].

	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Page in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than five seconds. 

Regarding claim 35, Page in view of Gordon teaches the process as applied to claim 33. 

Page in view of Gordon does not explicitly teach preheating, extruding, and cooling is performed in less than one second. 

Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].

	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Page in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than one second. 

Regarding claim 36, Page in view of Gordon teaches the process as applied to claim 33, wherein the part printed comprises a thermoplastic material (Page, [0064]). 
Page in view of Gordon does not explicitly teach utilizing an amorphous polymer and the material-specific bonding temperature is above a glass transition temperature of the amorphous polymer and the thermally stable temperature is below the glass transition temperature of the amorphous polymer. 
 
Gordon teaches filament printing utilizing ABS [0034], [0038], an amorphous polymer, by preheating to a temperature that would improve bonding, or a threshold temperature of bonding is the sintering temperature above 210 degrees Celsius [0033]-[0034]. 

Both Page and Gordon pertain to the same field of filament-based printing. It would have been obvious to one of ordinary skill in the art to substitute the filament material of Page with the filament material of Gordon, a functionally equivalent thermoplastic-based filament material. One of ordinary skill in the art would have been motivated to heat above 210 degrees Celsius (i.e., above a glass transition temperature of the amorphous polymer ABS) and provide a thermally stable printed article below the glass transition temperature of the amorphous polymer as taught by Gordon. 


	Regarding claim 38, Page in view of Gordon teaches the process as applied to claim 33, wherein the tool path is a planar tool path (Page, 9A-9G). 

	Regarding claim 39, Page in view of Gordon teaches the process as applied to claim 33, wherein the tool path is a 3D tool path (Page, Figures 3A-4C).

	Regarding claim 40, Page in view of Gordon teaches the process as applied to claim 33, wherein preheating is accomplished using a fine stream of hot air (i.e., gas jet) (Gordon, [0068]).

	Regarding claim 41, Page in view of Gordon teaches the process as applied to claim 33, wherein the preheating is accomplished using a laser source (Gordon, [0068]). 

	Regarding claim 42, Page in view of Gordon teaches the process as applied to claim 33, wherein the preheating is accomplished using one or more of a fine stream of hot air (i.e., gas jet), a heated tip of a filament, an electron beam, a laser beam and a fiber coupled laser diode a laser source (Gordon, [0068]).
	
	Regarding claim 43, Page in view of Gordon teaches the process as applied to claim 33, wherein cooling is active cooling utilizing a cooling source, such as a fan or compressed air source (Gordon, [0074]).

	Regarding claim 45, Page in view of Gordon teaches the process as applied to claim 33, wherein the thermoplastic material forming the newly extruded road is different from the thermoplastic material from the first portion of the part (Page, [0151]).  

Regarding claim 46, Page in view of Gordon teaches the process as applied to claim 33, wherein the method comprises building a net or near-net part (Page, Figure 3A, 4A, and 7). 

	Regarding claim 47, Page in view of Gordon teaches the process as applied to claim 33, wherein the process is not performed in an oven (Page, Figure 1 and [0151]). 

Regarding claim 54, Page teaches a process of printing a part with an additive manufacturing system, comprising:
providing a first portion of the part formed of a thermoplastic material in a series of adhered layers (Figure 4C, items 404), wherein the first portion includes an outer surface, wherein a portion of the outer surface is at a temperature below a material-specific temperature [0071]-[0072] and
extruding thermoplastic material onto the outer surface of the first portion of the part across the plurality of layers to form a newly extruded road wherein the newly extruded road forms a contact edge for printing a second portion of the part (Figure 4C, items 408 and [0073]), wherein the additional thermoplastic is the same or different from the thermoplastic forming the first portion of the part that becomes an additional portion of the part [0075], [0105]. 

Page does not teach:
 actively pre-heating the outer surface of the first portion of the part across
a plurality of adhered layers and along an upcoming tool path to the temperature at or above a material-specific bonding temperature and below a degradation temperature of the thermoplastic material; 
extruding thermoplastic material onto the outer surface of the first portion of the part across the plurality of lavers and along the pre-heated tool path to form a newly
extruded road wherein the newly extruded road forms a contact edge for printing a
second portion of the part while the temperature along the pre-heated tool path
remains at or above the material-specific bonding temperature and below the
degradation temperature, wherein the additional thermoplastic is the same as or
different from the thermoplastic material forming the first portion of the part,
thereby forming the newly extruded road bonded to the first portion of the part
that becomes the second portion of the part; and
	actively cooling the newly extruded road to remove the heat imparted by the preheating step and the extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region, wherein the steps of actively preheating, extruding and actively cooling are performed in a rapid cyclic fashion in less than ten seconds, and wherein performing said steps of actively preheating and actively cooling in such rapid cyclic fashion results in increased interlayer adhesion between the newly extruded road and the first portion of the part.

Gordon teaches a method of printing a 3D part with an additive manufacturing system comprising: 
providing a first portion of the part formed of a thermoplastic material [0022];
actively pre-heating the outer surface of the first portion to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the thermoplastic material [0033]-[0035], [0037]; and
extruding thermoplastic material onto the outer surface of the first portion of the part along the pre-heated tool path to form a newly extruded road, wherein the additional thermoplastic material is identical to the thermoplastic material forming the first portion of the part; and 
actively cooling the newly extruded road to remove heat imparted by the preheating step and the extruding step such that a thermally stable temperature is localized in a region of the newly extruded road is reached [0066], [0070], and [0074].
	
While Gordon does not explicitly teach actively cooling the newly extruded road to remove heat imparted by the preheated step and the extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region, given that the method of active cooling by utilizing a cooling fluid is identical to the instant method of active cooling, the active cooling step of Gordon would have removed heat imparted by the preheating and extruding step such that a thermally stable temperature in a localized region of the newly extruded road is reached such that a minimum return time is reduced in at least the localized region. 

Gordon teaches pre-heating a targeted portion may improve the properties, including strength, of the 3D printed objects due to improved interlayer bonding [0016]. 

	Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].

	Both Page and Gordon are drawn to the same field of endeavor pertaining to filament-based additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the printing technique of Page with the printing technique of Gordon in order to improve the interlayer bonding of the layers of the printed object and, therefore, the strength of printed object. 

	One of ordinary skill in the art would have recognized the duration of heating and cooling is a result effective variable that influences adherence between new and existing deposited material. One of ordinary skill in the art would have recognized the importance of optimizing the duration in order to obtain desired adherence while avoiding excess deformation from heating too long or weak adherence from cooling too early. Therefore, one of ordinary skill in the art would have been motivated to optimize the duration of performing the preheating and cooling steps of Page in view of Gordon and, in doing so, would have arrived at performing steps of actively preheating, extruding, and cooling in less than ten seconds. 

 Regarding claim 55, Page in view of Gordon teaches the process as applied to claim 54, wherein the outer surface is formed by a plurality of adhered layers of thermoplastic materials, wherein the preheating is across a plurality of adhered layers (Page, Figure 4A-4C and [0072]-[0073] and Gordon, [0033]-[0035], [0037]). 

Claim 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Page (PG-PUB 2015/0266244) in view of Gordon (PG-PUB 2016/0207263), as applied to claim 33, in further view of Mark (PG-PUB 2014/0291886)
 Regarding claim 37, Page in view of Gordon teaches the process as applied to claim 33, wherein the part printed comprises a thermoplastic material (Page, [0064]). 

Page in view of Gordon teaches pre-heating would include heating filament printing utilizing ABS (Gordon, [0034], [0038]) (i.e., an amorphous polymer) by preheating to a temperature that would improve bonding, or a threshold temperature of bonding is the sintering temperature above 210 degrees Celsius [0033]-[0034]. 

Page in view of Gordon does not explicitly teach utilizing a semi-crystalline polymer and the material-specific bonding temperature is above a glass transition temperature of the semi-crystalline polymer and the thermally stable temperature is below the glass transition temperature of the amorphous polymer.  

Mark teaches a filament-based printing process utilizing a filament made of polyether ether ketone (PEEK) (i.e., a semi-crystalline polymer) (Mark, [0136]).  

Both Page and Mark pertain to the same field of filament-based printing. It would have been obvious to one of ordinary skill in the art to substitute the filament material of Page with the filament material of Mark, a functionally equivalent filament material. One of ordinary skill in the art would have been motivated to heat above 210 degrees Celsius (i.e., above a glass transition temperature of the amorphous polymer ABS) and provide a thermally stable printed article below the glass transition temperature of the amorphous polymer as taught by Gordon. 

One of ordinary skill in the art would have recognized that the temperature at which the first portion is heated during pre-heating and extruding as taught by Page in view of Gordon and Mark is a result effective variable that that controls the adherence between new and existing deposited material and must be optimized to reduce possibility overheating of targeted areas, heating of non-targeted areas, and wasting energy, as taught by Gordon, and in doing so, would have at a temperature above melt temperature. Inherently, the cooling step would impart a thermally stable temperature below the melt temperature. 


Regarding claim 50, Page in view of Gordon teaches the process as applied to claim 33. 
Page in view of Gordon does not teach the method is performed by tools mounted on a robotic arm. 
Mark teaches a filament-based additive manufacturing apparatus comprising nozzle(s) controlled with robotic arms, a gantry system, H frames, or other appropriate movement systems [0143].
Both Page and Mark pertain to the same field of filament-based printing. It would have been obvious to one of ordinary skill in the art to substitute the movement system of Page with robotic arms of Mark, a functionally equivalent movement system for controlling the nozzles for filament-based additive manufacturing as taught by Mark. 


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Page (PG-PUB 2015/0266244) in view of Gordon (PG-PUB 2016/0207263), as applied to claim 33, in further view of Douglas (US 9,878,495).
	Regarding claim 48, Page in view of Gordon teaches the process as applied to claim 33, wherein the process is not performed in a heated environment. 
Page in view of Gordon does not explicitly teach the process is performed in a heated environment. 
Douglas teaches a three-dimensional printing apparatus, wherein the temperature of the working volume of the apparatus is controlled with active heating elements and/or use of heated or cooled air circulating through the working volume to reduce cooling induced-warping or separation when the detected temperature is too low or reduce sagging when the temperature is too high (Column 4, Lines 57- Column 5, Lines 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve the process of Page in view of Gordon with a work volume that can be heated and cooled in order to better regulate the temperature of the article during printer as taught by Douglas. 



Allowable Subject Matter
Claim 49 and 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 49, Page in view of Gordon teaches the process as applied to claim 33, wherein the tool path is a tool path in any direction in free space  (Page, Figure 3A-5 and [0067], [0088]).
It would not have been obvious to one of ordinary skill in the art to further modify the process of Page in view of Gordon such that the first portion of the part comprises a hollow member printed in a helical 3D tool path, and wherein the newly extruded road forms a contact edge for printing a second portion of the part onto the hollow member in a direction substantially perpendicular to the helical 3D tool path. 

Regarding claim 51, Page in view of Gordon and Mark teaches the process as applied to claim 50, wherein the nozzle or the build platform are controlled by robotic arms or other appropriate movement structures (Mark, [0143]).
Page in view of Gordon and Mark does not explicitly teach orienting the part with a build platform movable in at least two degrees of freedom relative to the robotic arm to position the part being built to counteract effects of gravity based upon part geometry, wherein orienting the build platform comprises rotating the build platform about a central axis and tilting the build platform in a plane from substantially vertical to substantially horizontal.
 Gardiner teaches a computer-controlled apparatus for fabricating an object, comprising a deposition head in the form of a robotic arm (Figure 3A and 3B, item 23, [0055] and Figure 5, [0063]) and a build platform rotatably connected around at three axes, to a support, wherein orienting the build platform comprises rotating the build platform about a central axis and tilting the build platform in a plane from substantially vertical to substantially horizontal (Figure 3A and 3B and Figure 7). 
It would not have been obvious to one of ordinary skill in the art to further modify the process of Page in view of Gordon and Mark with a step of orienting the part with a build platform movable in at least two degrees of freedom relative to the robotic arm to position the part being built to counteract effects of gravity based upon part geometry. 

Claim 52 is also allowable for depending on allowable claim 51. 


Regarding claim 53, Page teaches a process of printing a part with an additive manufacturing system, comprising:
providing a first portion of the part formed of a thermoplastic material in a series of adhered layers (Figure 4C, items 404), wherein the first portion includes an outer surface that is at a temperature below a material-specific temperature [0071]-[0072] and
extruding thermoplastic material onto the outer surface of the first portion of the part across the plurality of layers to form a newly extruded road wherein the newly extruded road forms a contact edge for printing a second portion of the part (Figure 4C, items 408 and [0073]). 

	Page does not explicitly teach (1) preheating the first portion of the part along an upcoming tool path to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the material and extruding the material on the first portion while the temperature along the part surface remains at or above a material-specific bonding temperature and below the degradation temperature of the material; (2) preheating, extruding and cooling is performed in less than ten seconds; and (3) extruding thermoplastic material onto the first portion of the part along the pre-heated tool path while the temperature along the pre-heated tool path remains at or above the material-specific bonding temperature and below the degradation temperature, wherein the additional thermoplastic is the same as or different from the thermoplastic material forming the first portion of the part, thereby forming a newly extruded road bonded to the first portion of the part, wherein the newly extruded road forms a contact edge for printing a second portion of the part onto the hollow member in a direction substantially perpendicular to the helical 3D tool path. 

As to (1), Gordon teaches a method of printing a 3D part with an additive manufacturing system comprising: printing a first portion of a part and pre-heating the material in a targeted manner to improve interlayer bonding between the first portion and the newly extruded material [0022], [0033]. Gordon teaches pre-heating is done immediately before deposition of additional material with the goal of adding as little energy as possible to raise the temperature of the existing material to a desired level before the deposition of additional material [0033]-[0035], [0037]. 

	As to (2), Gordon teaches parameters, conditions or states and algorithm(s) based thereon may calculate or otherwise determine energy levels, aim, focus, positioning, etc. to avoid overheating targeted areas, heating non-targeted areas while optimizing adherence or bonding between new and existing deposited material [0037]. Gordon teaches information, such as ambient temperature, pressure, material type and color, deposition temperature of the material and duration since the material was deposited may allow precise application of energy to raise the material to the appropriate temperature without causing excessive deformation of surrounding material [0037]. Additionally, Gordon teaches cooling can optimize or decrease interlayer bonding strength [0075], [0099].
	
	As to (3), Stone (US 6,274,839) teaches a method of depositing a weld bead as it follows at least a part of the path to build up a solid representation of the three dimensional volume model of the article (Figure 6 and 7, Col 8, Ln 38-53), wherein the path is helical (Col 10, ln 10-31). 

The combination of modification to Page (1) preheating the first portion of the part along an upcoming tool path to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the material and extruding the material on the first portion while the temperature along the part surface remains at or above a material-specific bonding temperature and below the degradation temperature of the material as taught by Gordon, (2) preheating, extruding and cooling is performed in less than ten seconds as suggested by Gordon, and (3) providing a first portion of the part comprising a hollow member printed in a helical 3D tool path as taught by Stone and forming a newly extruded road that forms a contact edge for printing a second portion of the part onto the hollow member in a direction substantially perpendicular to the helical 3D tool path. 
	 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANA C PAGE/Examiner, Art Unit 1745